Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 19-20 are objected to because of the following informalities:  “said epicyclic gear reduction” is objected to because the gear reduction was not previously defined to be epicyclic.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “said fan” (claims 1, 11, 19) lacks antecedent basis.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a member”, “a radially inner location”, “a radially outwardly extending flange”, “a forward direction” are all indefinite because the elements have all been previously defined in claim 10; it is unclear if they are the same or different from those respective elements.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “said static structure” lacks antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends; all the limitations are present in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0084104 (Sheridan) in view of US 2013/0186056 (Gerez).
Regarding claim 1-4, 10-12, 14, Sheridan teaches a gas turbine engine (Fig 1) comprises: a fan drive turbine (para 30; 46) driving a gear reduction (48), said gear reduction, in turn, driving a fan rotor (rotor of fan 42, or fan shaft 70 in Fig 2), said fan rotor delivering air into a bypass duct as bypass air (B; para 28) and into a compressor section as core flow (C); a forward bearing positioned between said gear reduction and said fan rotor and supporting said gear reduction (forward bearing 106 between gear reduction 48 and fan rotor; supports the gear reduction through the frame 72 and 36), and a second bearing positioned aft of said gear reduction and supporting said gear reduction (second bearing 108 is aft of the gear reduction; supports the gear reduction through ring 110; para 40), and said second bearing being a thrust bearing (para 40); a fan drive turbine drive shaft driving said gear reduction (fan turbine drive shaft 41); said gear reduction is an epicyclic gear reduction (para 32), said epicyclic gear reduction includes a sun gear driving intermediate gears, a static ring gear, and a carrier rotating when driven by said sun gear, said carrier being attached to a fan drive shaft to drive said fan rotor (para 34-35; sun gear 60 driving intermediate gears 62; carrier 64 attached to fan drive shaft 70; static ring gear 66); and said compressor section includes a low pressure compressor (44; para 30) and a high pressure compressor (52) and said low pressure compressor also being driven by said gear reduction to rotate with said fan (Fig 1; low pressure compressor rotor is fixed to the fan rotor).
Sheridan fails to teach a catcher provided to resist movement of said gear reduction and said fan rotor in an outer direction of said second bearing, said catcher being fixed to static structure. However, Gerez teaches a catcher provided to resist movement of said gear reduction and said fan rotor in an outer direction of said second bearing, said catcher being fixed to static structure (Fig 1, para 6-7; catcher 20 fixed to static structure 5 and resists movement of the shaft in an upstream direction, construed as “an outer direction” of said second bearing). It would have been obvious to one of ordinary skill in the art at the time of filing to add a catcher fixed to static structure of Sheridan in order to catch the shaft in the event of a breakage, as taught by Gerez. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a catcher to resist movement of said gear reduction and said fan rotor in an outer direction of said second bearing, said catcher being fixed to static structure yields predictable results. It is noted that Sheridan teaches that the gear reduction may be located at different portions of the engine (para 31), and that Gerez teaches the catcher functions to catch the portion of the shaft when the catcher is upstream of the breakage. Sheridan in view of Gerez teaches all the structural limitations of the claim. The catcher is “provided to resist movement” of said gear reduction and said fan rotor in the event of a breakage downstream of said gear reduction and of the catcher. It has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" (see MPEP 2114 [R-1]).
Sheridan in view of Gerez further teaches said catcher includes a member having a radially inner location positioned forwardly of a radially outwardly extending flange which rotates with said fan drive shaft (Gerez; radially outwardly extending flange 22 rotating with the fan drive shaft 2; member 21 has radially inner location positioned forwardly of the flange), said catcher being contacted by said flange should said gear reduction move in a forward direction (para 6), said catcher to resist movement of said gear reduction (in event of shaft breakage downstream of said gear reduction; intended use – does not differentiate the claimed apparatus from Sheridan in view of Gerez), said catcher being between said gear reduction and said fan rotor (Sheridan para 31; the gear reduction may be located aft of the combustor; in Gerez, the catcher is proximate to the low pressure compressor, which would therefore be between the gear reduction and the fan). Furthermore, the teachings of Sheridan and Gerez would make it obvious to one of ordinary skill in the art that the fan, gear reduction, and catcher may be located at various different locations. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness. In this case, identified, predictable solutions– the locations for the fan, gear reduction, and catcher – may be chosen to optimize operation of the engine, including during a shaft breakage. It would have been obvious to one of ordinary skill in the art at the time of filing to make said catcher includes a member having a radially inner location positioned forwardly of a radially outwardly extending flange which rotates with said fan drive shaft, said catcher being contacted by said flange should said gear reduction move in a forward direction, said catcher to resist movement of said gear reduction, said catcher being between said gear reduction and said fan rotor, as taught by Sheridan in view of Gerez.
Regarding claim 5, 13, Sheridan in view of Gerez, as discussed thus far, fails to teach the catcher bolted to said static structure. However, Gerez teaches that a catcher may be bolted to static structure (Fig 2, catcher 33 bolted to static structure 32; para 56). It would have been obvious to one of ordinary skill in the art at the time of filing to bolt the catcher to said static structure, as taught by Gerez. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, bolting the catcher to the static structure yields predictable results.
Regarding claims 6-9, 15-18, Sheridan in view of Gerez teaches a bypass ratio is defined as a volume of air delivered into said bypass duct compared to a volume of air delivered into said compressor section, and said bypass ratio being greater than 6 and less than 25 (Sheridan, para 32) said bypass ratio being greater than 10 (para 32), said fan drive turbine having a pressure ratio greater than 5 (para 32), said fan rotor having a plurality of fan blades, and a fan pressure ratio measured across the fan blades alone being less than 1.45 (para 33).

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0084104 (Sheridan) in view of US 2013/0186056 (Gerez) and FR 2875842 (Soupizon).
Regarding claim 19-20, Sheridan teaches a gas turbine engine (Fig 1) comprises: a fan drive turbine (para 30; 46) driving a gear reduction (48), said gear reduction, in turn, driving a fan rotor (rotor of fan 42, or fan shaft 70 in Fig 2), said fan rotor delivering air into a bypass duct as bypass air (B; para 28) and into a compressor section as core flow (C); a forward bearing positioned between said gear reduction and said fan rotor and supporting said gear reduction (forward bearing 106 between gear reduction 48 and fan rotor; supports the gear reduction through the frame 72 and 36), and a second bearing positioned aft of said gear reduction and supporting said gear reduction (second bearing 108 is aft of the gear reduction; supports the gear reduction through ring 110; para 40), and said second bearing being a thrust bearing (para 40); a fan drive turbine drive shaft driving said gear reduction (fan turbine drive shaft 41); said gear reduction is an epicyclic gear reduction (para 32), said epicyclic gear reduction includes a sun gear driving intermediate gears, a static ring gear, and a carrier rotating when driven by said sun gear, said carrier being attached to a fan drive shaft to drive said fan rotor (para 34-35; sun gear 60 driving intermediate gears 62; carrier 64 attached to fan drive shaft 70; static ring gear 66); and said compressor section includes a low pressure compressor (44; para 30) and a high pressure compressor (52) and said low pressure compressor also being driven by said gear reduction to rotate with said fan (Fig 1; low pressure compressor rotor is fixed to the fan rotor), a bypass ratio is defined as a volume of air delivered into said bypass duct compared to a volume of air delivered into said compressor section, and said bypass ratio being greater than 6 and less than 25 (para 32).
Sheridan fails to teach a catcher provided to resist movement of said gear reduction and said fan rotor in an outer direction of said second bearing, said catcher being fixed to static structure. However, Gerez teaches a catcher provided to resist movement of said gear reduction and said fan rotor in an outer direction of said second bearing, said catcher being fixed to static structure (Fig 1, para 6-7; catcher 20 fixed to static structure 5 and resists movement of the shaft in an upstream direction, construed as “an outer direction” of said second bearing). It would have been obvious to one of ordinary skill in the art at the time of filing to add a catcher fixed to static structure of Sheridan in order to catch the shaft in the event of a breakage, as taught by Gerez. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a catcher to resist movement of said gear reduction and said fan rotor in an outer direction of said second bearing, said catcher being fixed to static structure yields predictable results. It is noted that Sheridan teaches that the gear reduction may be located at different portions of the engine (para 31), and that Gerez teaches the catcher functions to catch the portion of the shaft when the catcher is upstream of the breakage. Sheridan in view of Gerez teaches all the structural limitations of the claim. The catcher is “provided to resist movement” of said gear reduction and said fan rotor in the event of a breakage downstream of said gear reduction and of the catcher. It has been held that “a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim" (see MPEP 2114 [R-1]).
Sheridan in view of Gerez further teaches said catcher includes a member having a radially inner location positioned forwardly of a radially outwardly extending flange which rotates with said fan drive shaft (Gerez; radially outwardly extending flange 22 rotating with the fan drive shaft 2; member 21 has radially inner location positioned forwardly of the flange), said catcher being contacted by said flange should said gear reduction move in a forward direction (para 6), said catcher to resist movement of said gear reduction (in event of shaft breakage downstream of said gear reduction; intended use – does not differentiate the claimed apparatus from Sheridan in view of Gerez), said catcher being between said gear reduction and said fan rotor (Sheridan para 31; the gear reduction may be located aft of the combustor; in Gerez, the catcher is proximate to the low pressure compressor, which would therefore be between the gear reduction and the fan). Furthermore, the teachings of Sheridan and Gerez would make it obvious to one of ordinary skill in the art that the fan, gear reduction, and catcher may be located at various different locations. It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness. In this case, identified, predictable solutions– the locations for the fan, gear reduction, and catcher – may be chosen to optimize operation of the engine, including during a shaft breakage. It would have been obvious to one of ordinary skill in the art at the time of filing to make said catcher includes a member having a radially inner location positioned forwardly of a radially outwardly extending flange which rotates with said fan drive shaft, said catcher being contacted by said flange should said gear reduction move in a forward direction, said catcher to resist movement of said gear reduction, said catcher being between said gear reduction and said fan rotor, as taught by Sheridan in view of Gerez.
Sheridan in view of Gerez fails to teach said fan drive turbine drive shaft having a weakened link which is aft of said second bearing such that said fan drive turbine drive shaft will tend to fail at said weakened link, and at a location aft of said second bearing. However, Soupizon teaches a low pressure (fan drive) turbine having a shaft with a weakened link such that the turbine drive shaft will tend to fail at said weakened link (Fig 1, 2; low pressure turbine 12, 14, 16, 18 with shaft 24; weakened link is the narrowing thickness section with the break at location 38). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a weakened link in the low pressure turbine drive shaft such that it will tend to fail at said weakened link, as taught by Soupizon. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a weakened link which is aft of said second bearing such that said fan drive turbine drive shaft will tend to fail at said weakened link yields predictable results. It is noted that the weakened link is proximate to the low pressure turbine of Soupizon, which is aft of the second bearing of Sheridan in view of Gerez.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10612555 in view of US 2016/0084104 (Sheridan).
 Claims 1-17 teach all the claim limitations except for the structure of the epicyclic gear reduction. However, Sheridan teaches said epicyclic gear reduction includes a sun gear driving intermediate gears, a static ring gear, and a carrier rotating when driven by said sun gear, said carrier being attached to a fan drive shaft to drive said fan rotor (para 34-35; sun gear 60 driving intermediate gears 62; carrier 64 attached to fan drive shaft 70; static ring gear 66). It would have been obvious to one of ordinary skill in the art at the time of filing to provide said epicyclic gear reduction includes a sun gear driving intermediate gears, a static ring gear, and a carrier rotating when driven by said sun gear, said carrier being attached to a fan drive shaft to drive said fan rotor, as taught by Sheridan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741